Case 7:17-cv-08231-KMK Document 72 Filed 04/23/20 Page 1 of 1

 

 

 

 

HEDINGER & LAWLESS
ATTORNEYS AT LAW 30 Wall Street, 8" Floor 147 Columbia Turnpike, Suite 200
Syé 9 fi * 1994- New York, NY 10005-2205 Florham Park, NJ 07992-2145
2 Celebrating 25 Years: 1994-2019 (212) 759-8208 (973) 301-8100
Fax: (212) 751-2984 Fax: (973) 307-9197
Via ECF
Robert Hedinger?4 ° Member of Nd Bar
on * Member o ay
; Robert T. Lawless”) | Member of PA Bar
April 23, 2020 Joseph M. Boyan # Member of BC Bar

David P, Lipari°*
Jeffrey S. Wilson?

The Honorable Kenneth M. Karas, U.S.D.J.

United States District Court

The Charles L. Brieant, Jr. Federal Building and United States Courthouse
300 Quarropas Street

White Plains, New York 10601

Re: LBR Plumbing & Heating Corp. v. Callahan, Inc.
Case No.: 7:17-cv-0823 1-KMK-PED
Our File No, 6132

Dear Judge Karas:

As Your Honor is aware, Hedinger & Lawless represents Talisman Casualty Insurance
Company, LLC (“Talisman”), third-party defendant/cross-claimant in the above-referenced case.

I write as instructed during my discussion with Your Honor’s Chambers. Pursuant to Your
Honor’s Order of April 17, 2020, Talisman was to confer with LBR Plumbing & Heating Corp.
(“LBR”) and submit a proposed judgment to the Court by April 24, 2020. Currently Talisman
and LBR are close to reaching an understanding regarding payment terms to be incorporated into
the proposed judgment. As such, it is respectfully requested that the parties be afforded an
additional seven days to May 1, 2020 to finalize and memorialize their agreement in the
judgment. Neil L. Spector, Esq., counsel for plaintiff LBR, was consulted and joins in this

request.

Thank you for your kind attention to this matter.

Granted.
Respectfully submitted, So Ordered.
ivtctil Fe Liyoats NM Me fe
4/23/20

David P, Lipari
dlipari@hedlaw.com
DPL/cac/34700c

C: Neil L. Spector, Esq.
Laura Ashley Martin, Esq,
Talisman Casualty Insurance Company, LLC (via email)

 

 
